117 Ga. App. 631 (1968)
161 S.E.2d 430
TURK
v.
JACKSON ELECTRIC MEMBERSHIP CORPORATION; and vice vera.
43569, 43570.
Court of Appeals of Georgia.
Submitted April 2, 1968.
Decided April 12, 1968.
*632 C. Winfred Smith, for appellant.
Kenyon, Gunter, Hulsey & Sims, Edgar H. Sims, Jr., for appellee.
BELL, Presiding Judge.
1. Plaintiff brought this action to recover for damage to his automobile occasioned when it struck a low-hanging electric power line belonging to defendant. On trial of the case, the only evidence of the amount of damages was plaintiff's testimony that another person had estimated it would cost $150 to repair the car, that the fair market value of the car before striking the power line was $400 and that the fair market value afterwards was $250. Plaintiff gave no reasons on which his opinions of value were based and there was no foundation evidence showing that plaintiff had had an opportunity to form correct opinions. Defendant moved for a directed verdict on the single ground that there was no competent evidence as to the amount of damages. The court refusing to direct a verdict, the jury found for plaintiff. Thereafter the court granted defendant's motion for judgment notwithstanding the verdict, reciting in the judgment that it was based on the absence of any evidence of defendant's negligence. As plaintiff's opinions on the value of the car were entirely without probative value, under the decision of this court in Hoard v. Wiley, 113 Ga. App. 328, 332-333 (147 SE2d 782), it was not error to grant defendant's motion for judgment n.o.v. See also Nail v. Hiers, 116 Ga. App. 522 (1) (157 SE 771); Harper v. Harper, 220 Ga. 770, 771 (141 SE2d 403). The reason assigned by the trial judge for granting the judgment n.o.v. was an incorrect one, since that reason was not included as a ground of defendant's motion for directed verdict. Ga. L. 1966, pp. 609, 656, as amended (Code Ann. § 81A-150 (a, b)). But that judgment, being a correct one, will be affirmed although based on an erroneous reason. Jones v. Trussell, 221 Ga. 271, 273 (144 SE2d 344).
2. The cross appeal, complaining merely of the reason on which the trial court's judgment was based, will be dismissed. Jones v. Trussell, 221 Ga. 271, 273, supra.
Judgment affirmed on the main appeal; cross appeal dismissed. Hall and Quillian, JJ., concur.